IN THE COURT OF APPEALS OF IOWA

                                  No. 19-2120
                            Filed February 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

OTONIEL DECANINI-HERNANDEZ,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Crystal S.

Cronk, Judge.



      Otoniel Decanini-Hernandez appeals his conviction of possession of a

firearm by a felon. AFFIRMED.



      R.E. Breckenridge of Breckenridge Law P.C., Ottumwa, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester and

Bridget A. Chambers, Assistant Attorneys General, for appellee.



      Heard by May, P.J., and Greer and Schumacher, JJ.
                                          2


MAY, Presiding Judge.

         A jury convicted Otoniel Decanini-Hernandez of possession of a firearm by

a felon. On appeal, Decanini-Hernandez argues (1) the district court erred in failing

to suppress statements Decanini-Hernandez made without the benefit of Miranda1

warnings and (2) the district court abused its discretion by excluding evidence that

one of the State’s witnesses faced drug-related charges. We affirm.

I. Background Facts and Proceedings

         Sergeant Darren Dennler is a twenty-four-year veteran of the Washington

County Sheriff’s Department. On the night of February 1, 2019, Dennler was

dispatched to investigate a report of “shots fired at a hog shed in the southeast

part of the county.” Dennler understood he would be the only officer responding

to the scene.

         As Dennler approached the scene, he observed a maroon vehicle that was

suspected to be involved with the shooting. Dennler saw the vehicle pull into the

driveway of a residence. Dennler pulled up behind the vehicle and turned on his

cruiser’s “scene lights,” which are white lights (not the “red and blues”). Dennler

used these lights because “[i]t was dark.”

         Two occupants exited the maroon vehicle. Dennler commanded them to

approach his cruiser and put their hands on the hood. He gave this command

because, given the nature of a “shots fired” call, Dennler was worried for his safety.

As Dennler explained, “I have two suspects that are possibly armed, and I’m by

myself with back-up kind of, probably, fifteen minutes away.”



1   See Miranda v. Arizona, 384 U.S. 436 (1966).
                                        3


      The two suspects—later identified as Decanini-Hernandez and a Scott

Crow—obeyed Dennler’s commands. While approaching the cruiser, Crow asked

Dennler “if this was about the gunshots or the shooting, them shooting earlier.”

Dennler said it was. Dennler asked where the gun was. Crow advised that the

gun—a rifle—was in his car, the maroon vehicle. Dennler patted them down “to

ensure safety, that they had no weapons.” Dennler found no weapons on them,

but he did find marijuana and paraphernalia in Crow’s jacket. Decanini-Hernandez

confirmed that the residence was his.

      While Dennler waited for back-up to arrive, he began the process of

determining whether someone had actually been shooting at the hog barn. He

asked Crow and Decanini-Hernandez “where they were doing the shooting at.”

Crow responded, “in the backyard.” Dennler asked “toward what?” Decanini-

Hernandez responded by pointing behind himself, in the direction of his residence.

Crow explained they were shooting at a tree in a field behind the residence.

Decanini-Hernandez added “there’s a pond back there.”

      After a few minutes, another officer arrived and secured the rifle. Additional

officers arrived soon after. One of them was Deputy Nathan Schmuecker, who is

also with the Washington County Sheriff’s Department. After checking in with

Sergeant Dennler, Schmuecker contacted dispatch and requested a “CCH,” or

check of criminal history. The CHH would reveal, among other things, whether

Crow or Decanini-Hernandez “had a disqualifier that does not allow them to

possess a firearm.”

      Meanwhile, Crow and Decanini-Hernandez remained in front of Dennler’s

cruiser. But with the rifle secured—plus several additional officers present—the
                                        4


mood at the scene became more relaxed. Crow and Decanini-Hernandez were

allowed to put their hands in their pockets. Video footage from Dennler’s cruiser

shows Crow and Decanini-Hernandez chatting with officers. Decanini-Hernandez

can be seen laughing, talking with his hands, and walking around on and near the

driveway.

       Eventually—the video evidence shows—Crow and Decanini-Hernandez

took officers back behind the residence to where the shooting occurred. They all

walked together as a group. Crow led the way while the officers and Decanini-

Hernandez followed. At times, Decanini-Hernandez walked behind at least one

officer.

       At trial, two of the officers explained about what happened during this trip

behind the residence. Sergeant Dennler testified as follows:

       [T]hen we went and checked to see if there was any damage or
       where they were shooting from to see if it could be hit.
               Q. Did you go to see where the defendant and Scott Crow
       were shooting from? A. Yes.
               Q. And did you ask the defendant where he was shooting
       from? A. Yes.
               Q. And did he say anything in response? A. He pointed
       to a place on the ground and said here.
               Q. Did you take any pictures of the scene that night? A. Yes,
       I did.
               ....
               Q. Sergeant Dennler, I’m showing you what I have marked as
       State’s Exhibit 2. Can you identify this picture for me, please? A.
       Yes, it’s a tree they said they were shooting at.
               ....
               Q. What happened after this? A. After we identified where
       they were shooting at and what they were shooting at, we went back
       to the front of the [residence] out by our cars.

Deputy Schmuecker testified follows:

            Q. . . . [D]id you ask the defendant whether he fired any
       rounds from this [rifle] that’s in State’s Exhibit 1?
                                         5


              ....
              A. I did.
              Q. And what did the defendant say? A. He advised that
        they were shooting, and he showed me where he had shown
        Sergeant Dennler where they had shot at the tree, which was
        behind the [residence].

(Emphasis added.)

        After several minutes, the group came back from their trip behind the

residence. Crow and Decanini-Hernandez resumed standing around and chatting

with law enforcement officers. Again, video evidence shows Decanini-Hernandez

laughing, talking with his hands, walking around on and near the driveway, and

putting his hands in his pockets.

        Perhaps fifteen or twenty minutes later, dispatch provided Schmuecker with

an important piece of information: Decanini-Hernandez had a felony conviction in

Texas. Schmuecker learned this information while sitting in his cruiser, which was

parked behind Dennler’s. After learning this, Schmuecker walked back to the front

of Dennler’s cruiser, where Crow and Decanini-Hernandez were still chatting with

officers. Schmuecker then confirmed with Crow and Decanini-Hernandez that

each had fired the rifle. Schmuecker then confronted Decanini-Hernandez by

saying, “You, sir, are a felon.” At that point, Decanini-Hernandez denied shooting

the rifle. Instead, Decanini-Hernandez explained that he had only held and aimed

the rifle.

        Later that evening, officers arrested Decanini-Hernandez for possession of

a firearm by a felon, a class “D” felony, in violation of Iowa Code section 724.26(1)

(2019). Soon after, the State filed a trial information charging the same offense.
                                         6


       Decanini-Hernandez filed a motion to suppress statements he made to

police without the benefit of Miranda warnings. Following a hearing, the district

court entered an order granting the motion in part and denying it in part. The court

declined to suppress statements made by Decanini-Hernandez before Deputy

Schmuecker asked questions concerning Decanini-Hernandez’s “prior [felony]

conviction and being a felon in possession of a weapon.” The court reasoned that,

up until those questions were asked, Decanini-Hernandez “was not placed in

custody.” But the court suppressed statements made by Decanini-Hernandez after

Deputy Schmuecker began asking those questions.

       As trial approached, the State filed motions in limine. Among other things,

the State asked the court to exclude “improper impeachment evidence,” namely,

evidence that Crow faced charges for possession of marijuana and drug

paraphernalia. Decanini-Hernandez resisted, claiming he should be able to cross-

examine Crow about the charges because they would impact his motives in

testifying. The court granted the State’s motion.

       At trial, Decanini-Hernandez stipulated to his prior felony conviction. So the

only disputed issue was whether he had possessed a firearm, the rifle found in

Crow’s vehicle. As already discussed, the State called Sergeant Dennler and

Deputy Schmuecker. The State also called Crow. Consistent with his statements

at the scene, Crow confirmed that Decanini-Hernandez had fired the rifle.

       After the State finished its direct examination of Crow, Decanini-Hernandez

asked the court to reconsider its prior ruling excluding evidence of the drug-related

charges against Crow. In support, Decanini-Hernandez made an offer of proof by

questioning Crow. Relevant portions are excerpted here:
                                   7


        Q. Okay. During the search Officer Dennler retrieved some
items off your person, didn’t he? A. That has nothing to do with this
case, sir, and I was told I do not discuss it with you.
        Q. Sir, I’m asking questions. A. I’m aware.
        Q. Were any items taken off your person? A. Yes, sir, but that
has nothing to do with why I’m here.
        Q. Did you see any of the items that were taken off your
person? A. I’m well aware, sir, and I will not discuss this with you
because I don’t have to.
        ....
        THE COURT: Are you asserting your Fifth Amendment
rights?
        THE WITNESS: Yes.
        ....
        [DEFENSE COUNSEL]: You—You made statements
regarding Mr. Decanini-Hernandez’s alleged use of the [rifle] that
night; correct? A. Yes, sir.
        Q. That was after a pat-down search by law enforcement;
correct? A. Yes, sir.
        Q. From law enforcement’s pat-down search . . . did you see
items recovered from your person? A. Yes, sir.
        Q. To be blunt, you have been charged with possession of a
controlled substance or drug paraphernalia in this case; correct—or
in Washington County; correct? A. I’m accessing my right, however
you say that again, Your Honor.
        THE COURT: Are you asserting your Fifth Amendment—
        THE WITNESS: Asserting my Fifth Amendment.
        ....
        [DEFENSE COUNSEL]: Okay. Are you aware that you have
been charged by public record with a crime involving controlled
substances? A. Asserting my Fifth again.
        Q. Are you aware that there is a potential for plea negotiations
in your case? A. Yes, I’m aware.
        Q. You are aware of that? A. Yes.
        Q. Have you ever dealt with the plea negotiation process
before? A. No, sir.
        Q. And just for the record, are the charges against you case
numbers SRIN011424 and SMSM042123? A. I do not know my case
numbers, sir.
        Q. And are those allegations possession of marijuana and
drug paraphernalia? A. Asserting my Fifth, sir.
        Q. When you—You have not been given a plea offer by the
State at this time; correct? A. No, sir.
        Q. And coming here today, do you have any hopes of
garnering [a] favorable plea offer? A. Not here for me, sir.
        Q. But do you have hopes of having a favorable plea offer
from the State? A. No, sir.
                                          8


              Q. You do not have hopes of a favorable plea offer? A. I don’t
       understand your question.
              Q. Plea offers would—You understand what a plea offer is?
       A. Yes, I understand that.
              Q. Are you—Is it your hope to ultimately negotiate to a lesser
       charge? A. For what?
              Q. For the cases involving—in which you have been charged
       with, possession of controlled substance and possession of drug
       paraphernalia? A. Asserting my Fifth again.
              Q. Okay. When you were subpoenaed to testify, had these
       charges been brought against you already? A. Yes.
              Q. And you have had an opportunity to speak with your legal
       counsel about your testimony today? A. Yes.
              Q. And feel free to assert any right you have on this. Did you
       and your attorney at any point discuss hopes of a plea negotiation?
       A. I don’t want to discuss what me and my attorney discuss here.

       Decanini-Hernandez then renewed his argument that he should be

permitted to cross-examine Crow about the fact he was “aware of charges against

him” and of “the plea negotiation process.” This evidence, Decanini-Hernandez

argued, had “probative value as to [Crow’s] motive in testifying” and as to the

“veracity and credibility of [Crow’s] testimony.”

       In response, the State asked these questions of Crow:

              Q. Mr. Crow, do you remember talking to me on the phone?
       A. Yes, sir.
              Q. Did I make any promises or threats to you about your
       pending charges in response to you coming here today? A. No, sir.
              Q. In fact, what did I tell you about those pending charges?
              ....
              A. Do not discuss them, sir.
              ....
              Q. Did you talk to your attorney before today? A. Yes, sir.
              Q. Did law enforcement make any promises to you or any
       forces or demand your presence here today? A. No, sir.
              Q. Did I make any kind of offer to you? A. No, sir.

       The court then reaffirmed its prior ruling excluding evidence of the drug-

related charges against Crow. Ultimately, the jury found Decanini-Hernandez

guilty of possession of a firearm as a felon.
                                            9


II. Issues on Appeal

       On appeal, Decanini-Hernandez contends (1) the district court erred in

failing to suppress his statements at the scene because officers did not give him

Miranda warnings and (2) the district court abused its discretion by excluding

evidence that Crow faced drug-related charges.

III. Standards of Review

       We apply different standards of review to different issues. We review

suppression rulings de novo. State v. Storm, 898 N.W.2d 140, 144 (Iowa 2017).

“[W]e make ‘an independent evaluation of the totality of the circumstances as

shown by the entire record.’” State v. Brown, 890 N.W.2d 315, 321 (Iowa 2017)

(quoting In re Pardee, 872 N.W.2d 384, 390 (Iowa 2015)). “We give deference to

the district court’s fact findings due to its opportunity to assess the credibility of the

witnesses, but we are not bound by those findings.” Id. (quoting Pardee, 872

N.W.2d at 390).

       Conversely, we generally review evidentiary rulings for an abuse of

discretion. State v. Rodriquez, 636 N.W.2d 234, 240 (Iowa 2001); but see State

v. Buelow, 951 N.W.2d 879, 884 (Iowa 2020) (“The standard of review for hearsay,

however, is for errors at law.”). The party challenging the ruling bears the burden

of establishing the district court abused its discretion. State v. Plaster, 424 N.W.2d
226, 232 (Iowa 1988).

IV. Discussion

       A. Suppression of statements

       We begin by addressing Decanini-Hernandez’s argument that, because

officers did not give him Miranda warnings, the Fifth Amendment to the United
                                        10


States Constitution prevented admission of his incriminating statements to officers.

Although the district court suppressed some of those statements, Decanini-

Hernandez contends the court should have suppressed all of them. We disagree.

        The Fifth Amendment provides that “[n]o person . . . shall be compelled in

any criminal case to be a witness against himself.” U.S. Const. amend. V. “The

traditional understanding of the Fifth Amendment only required the government to

establish the voluntariness of a confession before it could be admitted into

evidence against a criminally accused.” State v. Osborn, No. 16-1066, 2018 WL
4922938, at *3 (Iowa Ct. App. Oct. 10, 2018). “Miranda, however, ‘changed the

focus of much of the inquiry.’” Id. (quoting Dickerson v. United States, 530 U.S.
428, 434 (2000)). “The Miranda Court ‘concluded that the coercion inherent in

custodial interrogation blurs the line between voluntary and involuntary

statements, and thus heightens the risk that an individual will not be accorded his

privilege under the Fifth Amendment . . . not to be compelled to incriminate

himself.’” Id. (alteration in original and quotation marks omitted) (quoting

Dickerson, 530 U.S. at 435).      “Because of this concern, the Miranda Court

constructed a prophylactic rule that ‘established that the admissibility in evidence

of any statement given during custodial interrogation of a suspect would depend

on whether the police provided the suspect with’ certain warnings or advisories.”

Id. (quoting Dickerson, 530 U.S. at 435). “[T]he person must be warned that he

has a right to remain silent, that any statement he does make may be used as

evidence against him, and that he has a right to the presence of an attorney, either

retained or appointed.” Id. (alteration in original) (quoting Miranda, 384 U.S. at

444).
                                         11

       But “[n]ot every confession obtained absent the Miranda warnings is

inadmissible.” Id. at *4. “[P]olice officers are not required to administer Miranda

warnings to everyone whom they question.” Id. (alteration in original) (quoting

Oregon v. Mathiason, 429 U.S. 492, 495 (1977)). “Miranda warnings are required

only where there has been such a restriction on a person’s freedom as to render

him ‘in custody.’ It was that sort of coercive environment to which Miranda by its

terms was made applicable, and to which it is limited.” Id. (quoting Mathiason, 429

U.S. at 495). “If a defendant is not in custody, ‘Miranda inquiry is not triggered.’”
Id. (quoting State v. Davis, 446 N.W.2d 785, 788 (Iowa 1989)).

       So when is a suspect in “custody”? “For purposes of the Fifth Amendment,

a suspect is in custody as soon as a suspect’s freedom of action is curtailed to a

‘degree associated with formal arrest.’” State v. Tyler, 867 N.W.2d 136, 171 (Iowa

2015) (quotation marks and citation omitted). “[A] court must examine all of the

circumstances surrounding the interrogation, but ‘the ultimate inquiry is simply

whether there was “a formal arrest or restraint on freedom of movement” of the

degree associated with a formal arrest.’” Id. at 171–72 (alteration in original)

(citation omitted). “In deciding whether a suspect is in custody at a given time, ‘we

examine the extent of the restraints placed on the suspect during the interrogation

in light of whether “a reasonable [person] in the suspect’s position would have

understood his situation” to be one of custody.’” Id. (citation omitted).

       We consider four factors in making this determination:

              (1) the language used to summon the individual; (2) the
              purpose, place, and manner of interrogation; (3) the
              extent to which the defendant is confronted with
              evidence of [their] guilt; and (4) whether the defendant
              is free to leave the place of questioning.
                                          12
Id. (quoting State v. Countryman, 572 N.W.2d 553, 558 (Iowa 1997)).

       Our courts have also identified some specific situations in which police

detention generally does not constitute “custody” for Fifth Amendment purposes.

Traffic stops are an example. See, e.g., State v. Scott, 518 N.W.2d 347, 350 (Iowa

1994) (“The temporary detention of a motorist in an ordinary traffic stop is not

considered ‘in custody’ for purposes of Miranda.”).          Although a traffic stop

“significantly curtails the ‘freedom of action’ of the driver and the passengers,” the

United States Supreme Court has held that persons “temporarily detained” for an

“ordinary traffic stop . . . are not ‘in custody’ for the purposes of Miranda.”

Berkemer v. McCarty, 468 U.S. 420, 436, 440 (1984). This remains true, we have

held, even if the driver is “asked to perform field sobriety tests.” State v. Quintero-

Labrada, No. 19-0544, 2020 WL 6482726, at *2 (Iowa Ct. App. Nov. 4, 2020) (citing

In re S.C.S., 454 N.W.2d 810, 814 (Iowa 1990)).

       A Terry stop is another example. Under Terry v. Ohio, 392 U.S. 1 (1968),

“a police officer with reasonable suspicion that criminal activity is afoot may briefly

detain a suspect to investigate the circumstances giving rise to that suspicion.”

United States v. Pelayo-Ruelas, 345 F.3d 589, 592 (8th Cir. 2003). “One is not

free to leave a Terry stop until the completion of a reasonably brief investigation,

which may include limited questioning.” Id. Indeed, as our supreme court has

observed, “the right to interrogate during a ‘stop’ is the essence of Terry and its

progeny.” Scott, 518 N.W.2d at 350 (quoting United States v. Oates, 560 F.2d 45,

63 (2d Cir.1977)). Moreover, “‘[w]hen an officer is justified in believing that the

individual whose suspicious behavior he is investigating at close range is armed
                                         13


and presently dangerous to the officer or to others,’ the officer may conduct a

patdown search ‘to determine whether the person is in fact carrying a weapon.’”

Minnesota v. Dickerson, 508 U.S. 366, 373 (1993) (alteration in original) (quoting

Terry, 392 U.S. at 24). That sort of patdown is “a rather routine component of a

Terry stop.” Pelayo-Ruelas, 345 F.3d at 593. Even so, the “temporary and

relatively nonthreatening detention involved in a . . . Terry stop . . . does not

constitute Miranda custody.” Maryland v. Shatzer, 559 U.S. 98, 113 (2010).

       When analyzing whether Decanini-Hernandez was in Miranda custody

when he made incriminating statements, we believe it is helpful to divide his

encounter with police into three periods: (1) an initial period, when Dennler

responded to the shots-fired call on a dark night in rural Washington County; (2) a

middle period—after more officers arrived, the rifle was secured, and the scene

became more relaxed—when Crow and Decanini-Hernandez took officers behind

the residence to show exactly where the shooting occurred; and (3) a final period,

when Schmuecker confronted Decanini-Hernandez about his felony conviction

and, ultimately, Decanini-Hernandez was arrested. One reason for this division is

that the district court suppressed Decanini-Hernandez’s statements during the final

period, that is, his statements after Schmuecker confronted him about the felony

conviction.2 So our only task is to determine whether, in addition, the district court




2 The trial court put it this way: “Based upon the record made, the court finds that
statements made by the defendant prior to the questions by Deputy Schmu[e]cker
regarding his prior conviction and being a felon in possession of a weapon are not
suppressed as the defendant was not placed in custody; defendant’s statements
subsequent to this are hereby suppressed.”
                                         14


should have suppressed Decanini-Hernandez’s statements from the initial and

middle periods.

        Following our de novo review, we conclude the district court properly

declined to suppress statements made during both of those periods. We start our

discussion with the initial period, when Dennler first encountered Crow and

Decanini-Hernandez while responding to the shots-fired call on a dark night in rural

Iowa.

        From our review of the record—and especially the video footage from

Dennler’s cruiser—we believe the initial period amounted to a standard Terry stop.

The encounter only occurred because Dennler reasonably suspected criminal

activity, namely, someone shooting a gun at a pork facility. See State v. Kreps,

650 N.W.2d 636, 641 (Iowa 2002) (recognizing an investigatory stop is permissible

when the officer has “specific and articulable cause to reasonably believe criminal

activity is afoot” (quoting State v. Heminover, 619 N.W.2d 353, 358 (Iowa 2000))).

And Dennler reasonably suspected Crow and Decanini-Hernandez could be

“armed and presently dangerous.” See State v. Radke, No. 13-0516, 2014 WL
2600225, at *2 (Iowa Ct. App. June 11, 2014) (quoting Terry, 392 U.S. at 29–30).

Given these circumstances, Terry and its progeny authorized Dennler to (1) require

Decanini-Hernandez to put his hands on the cruiser, (2) pat him down for weapons,

and (3) ask questions about the reported shooting. All of these actions were

consistent with the purposes of a Terry stop and accompanying patdown, namely,

to permit police to conduct a limited investigation of suspected crime while assuring

officer safety. See State v. Gates, No. 09-1241, 2010 WL 2598334, at *4 (Iowa

Ct. App. June 30, 2010) (noting the purpose for allowing a search is to “allow the
                                          15

officer to pursue his investigation without fear of violence” (quoting Adams v.

Williams, 407 U.S. 143, 146 (1972))). And so we do not believe Dennler’s actions

support a finding of “Miranda custody.” See Shatzer, 559 U.S. at 113 (noting the

“temporary and relatively nonthreatening detention involved in a . . . Terry stop . . .

does not constitute Miranda custody”).

       It is true, though, that even when a police encounter begins as a Terry stop,

Miranda safeguards can become necessary if—as the stop progresses—police

actions “curtail” the citizen’s “freedom of action . . . to a degree associated with

formal arrest.” Pelayo-Ruelas, 345 F.3d at 592 (quoting Berkemer, 468 U.S. at

440–42). We do not think that happened here. Decanini-Hernandez has not

identified—and we have not found—anything that “occurred during the Terry stop

to convert the encounter to one involving custody requiring Miranda.” See State

v. Hillery, No. 19-0725, 2020 WL 4200867, at *6 (Iowa Ct. App. July 22, 2020).

The length of the initial period was not extended beyond what was necessary “to

complete” Dennler’s twin “mission[s]” of investigating the reported shooting while

assuring officer safety. See Illinois v. Caballes, 543 U.S. 405, 407 (2005) (noting

“[a] seizure that is justified solely by the interest in issuing a warning ticket to the

driver can become unlawful if it is prolonged beyond the time reasonably required

to complete that mission”). Moreover, Decanini-Hernandez was never handcuffed;

he was never placed in a patrol vehicle; he was never separated from his

companion, Crow; he was never transported to a police station; and, in fact, he

was never even asked to leave the property outside his own home during this initial

period. Cf. State v. Bradford, 620 N.W.2d 503, 507 (Iowa 2000) (discussing

circumstances that exceeded bounds of an investigatory stop for purposes of the
                                        16


Fourth Amendment).      Moreover, during this time, Dennler’s questions never

evolved from “ordinary fact-finding into a highly confrontational and accusatorial

proceeding.” See State v. Schlitter, 881 N.W.2d 380, 407 (Iowa 2016) (Appel, J.,

concurring in part and dissenting in part). Rather, Dennler’s questioning was

“direct, non-confrontational, investigative in nature, and not coercive or

threatening.” See State v. Davis, No. 08-1942, 2009 WL 4116322, at *5 (Iowa Ct.

App. Nov. 25, 2009).

      Because we believe the initial period involved only an ordinary Terry stop,

we conclude Miranda warnings were not required then. Cf. United States v.

McGauley, 786 F.2d 888, 890–91 (8th Cir. 1986) (“No Miranda warning is

necessary for persons detained for a Terry stop.” (citing Berkemer, 468 U.S. 420)).

We turn next to the middle period, during which Decanini-Hernandez walked with

officers behind his residence and showed them where he had been shooting.

      To decide whether Decanini-Hernandez was in custody during this period,

we consider the four factors already mentioned, which are sometimes called the

Countryman factors. See 572 N.W.2d at 558; see also State v. Majouk, No. 19-

1850, 2020 WL 7385275, at *3 (Iowa Ct. App. Dec. 16, 2020); Osborn, 2018 WL
4922938, at *5–6. This “four-factor test” provides “guidance” when making the

ultimate determination of “whether a reasonable person in” Decanini-Hernandez’s

position “would understand” themselves “to be in custody.” Countryman, 572
N.W.2d at 558.

      When applying the first Countryman factor, we “consider the circumstances

concerning how the individual was summoned to the interrogation.” Schlitter, 881
N.W.2d at 396. For at least two reasons, this factor does not support a finding of
                                       17


custody in the middle period.      First of all, Decanini-Hernandez was never

“summoned to” a separate location such as a police office. See id. He was already

on his own property when officers arrived—and he stayed there throughout the

encounter. Moreover, although Dennler commanded Decanini-Hernandez to keep

his hands on the car during the initial period, it appears no such “commands” were

issued during the middle period.    Rather, as noted, Decanini-Hernandez was

permitted to put hands in pockets, gesture with his hands, and so on.

      The second Countryman factor concerns “the purpose, place, and manner

of interrogation.” Id. This factor does not support a finding of custody here. The

“purpose” of officers’ inquiries was to investigate—to determine the facts

surrounding the reported hog barn shooting—not to confront. See id. The “place”

of the inquiry was, as noted, Decanini-Hernandez’s own property. See State v.

Schwartz, 467 N.W.2d 240, 245 (Iowa 1991) (“Regarding [the defendant], no

warning was necessary before incriminating statements were made to the deputy

sheriff while questioning him in his yard.”). And the “manner” of the officers’

inquiries was conversational, even friendly. It was not at all “confrontational or

aggressive.” See Countryman, 572 N.W.2d at 558.

      The third Countryman factor “looks at ‘the extent to which the defendant is

confronted with evidence of [their] guilt.’” Schlitter, 881 N.W.2d at 397 (quoting

Countryman, 572 N.W.2d at 558). This factor also weighs against a finding of

custody. “Absolutely no evidence” of his exposure as a felon-in-possession “was

presented to” Decanini-Hernandez during the middle period. See Countryman,
572 N.W.2d at 558.
                                          18

       The fourth Countryman factor addresses “whether the individual was free

to leave the place of questioning.” Schlitter, 881 N.W.2d at 397. For this factor,

the analysis is somewhat more nuanced. Dennler testified that, while the officers

were investigating the shooting, Decanini-Hernandez was not free to leave. As the

State points out, though, “the freedom-of-movement test identifies only a

necessary and not a sufficient condition for Miranda custody.” Shatzer, 559 U.S.

at 112. We do not “accord it ‘talismanic power,’ because Miranda is to be enforced

‘only in those types of situations in which the concerns that powered the decision

are implicated.’” Id. For example, as already discussed, although “a traffic stop or

Terry stop” undoubtedly limits—indeed, eliminates—a citizen’s freedom-to-leave,

those “temporary and relatively nonthreatening detention[s]” do not “constitute

Miranda custody.” Id. at 113; see also Pelayo-Ruelas, 345 F.3d at 592 (noting

“[o]ne is not free to leave a Terry stop”).

       Similarly, in this case, important circumstances serve to counterbalance

concerns about Decanini-Hernandez’s detention. First, officers had compelling

reasons to detain Decanini-Hernandez: (1) they needed to finish investigating the

shooting and (2) they did not want him to go in his house or a vehicle—and possibly

come back with another weapon. Those twin interests—the need to investigate

possible crime while protecting officer safety—are the same interests that justify

substantial restrictions on freedom during Terry stops and traffic stops.

       Second, although he was not wholly free to leave, Decanini-Hernandez

enjoyed remarkable freedom of movement. “[T]he degree of physical restriction

placed on the individual” was extremely low throughout the middle period.

Schlitter, 881 N.W.2d at 397. As in the initial period, Decanini-Hernandez was
                                        19


never handcuffed, placed in a patrol vehicle, separated from Crow, transported to

a police station, or even asked to leave his own property. He also had free use of

his hands, including freedom to gesture broadly, to put his hands in his pockets,

and even to help Crow fix his coat. He was also free to move about the driveway

and adjoining area as he chatted with officers.

       We make special mention of the trip behind Decanini-Hernandez’s

residence, during which he made crucial admissions about where he shot the rifle.

While we do not have video footage of the entire trip, we were able to review the

moments in which Decanini-Hernandez, Crow, and the officers departed the

driveway and proceeded past the side of Decanini-Hernandez’s residence. We

find it significant that, as the group marched out into the dark night, Decanini-

Hernandez was allowed to walk behind at least one officer.3 We emphasize

“behind” because, normally, we would expect a person in custody to walk in front

of officers.   A person in custody is not usually trusted to walk behind their

custodians.

       Considering the record as a whole, we do not think a reasonable person in

Decanini-Hernandez’s position would have understood their “situation to be one of

custody” during the initial or middle periods.    See Tyler, 867 N.W.2d at 172

(quotation mark and citations omitted). So the Fifth Amendment did not require

Miranda warnings. See id. And there were no grounds to suppress Decanini-

Hernandez’s statements.




3On the video marked as Exhibit 3, these events begin at 18:33. At 18:33:06, for
example, it appears Decanini-Hernandez is behind all of the officers.
                                         20


       B. Exclusion of drug-related charges

       We turn next to Decanini-Hernandez’s argument that he should have been

permitted to impeach Crow with evidence that drug-related charges were pending

against Crow when the State called him to testify. Decanini-Hernandez claims this

evidence would have shown Crow “was motivated to testify falsely against”

Decanini-Hernandez “to keep the light off evidence of his own illegal activity” and

“to escape charges.” The district court excluded evidence of the drug-related

charges as more prejudicial than probative. We find no abuse of discretion.4

       While “not specifically mentioned” in our rules, “inquiry about a witness’s

bias, interest, or motive for testifying in a certain way” is a “time-honored” cross-

examination technique. Thomas A. Mauet & Warren D. Wolfson, Trial Evidence

§ 12.4 (7th ed. 2020) [hereinafter Trial Evidence] (discussing the Federal Rules of

Evidence). In other words, does the witness believe they have “something to gain

or lose by testifying in a certain way?” Id. Often, this sort of evidence is plainly

relevant to the witness’s credibility. See id.; cf. Gregory v. Gregory, 82 N.W.2d
144, 148 (Iowa 1957) (“But credibility of the witnesses also depends, of course, on

whether they have any personal interest, motive or purpose to remember so as to

shade meanings of words and actions relating to the testimony.”). And so it is

presumably admissible. See Iowa R. Evid. 5.402 (stating “[r]elevant evidence is

admissible, unless” excludable under another rule, statute, or constitution); see

also Trial Evidence § 12.4.




4 Decanini-Hernandez raises no confrontation issues under the Sixth Amendment
to the United States Constitution or article I, section 10 of the Iowa Constitution.
                                        21


       Even so, evidence of a witness’s bias, interest or motive remains “subject

to the strictures” of Iowa Rule of Evidence 5.403. See Trial Evidence § 12.4

(discussing Federal Rule of Evidence 403). Rule 5.403 authorizes the district court

to “exclude relevant evidence if its probative value is substantially outweighed by

a danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.”             This

balancing of probative value against competing dangers is a classic “judgment call

on the part of the trial court.” Rodriquez, 636 N.W.2d at 240. As the court

explained in Rodriguez:

               Analyzing and weighing the pertinent costs and benefits [of
       admitting prior acts evidence] is no trivial task. Wise judges may
       come to differing conclusions in similar situations. Even the same
       item of evidence may fare differently from one case to the next,
       depending on its relationship to the other evidence in the case, the
       importance of the issues on which it bears, and the likely efficacy of
       cautionary instructions to the jury. Accordingly, much leeway is given
       trial judges who must fairly weigh probative value against probable
       dangers.
Id. (alteration in original) (quoting 1 John W. Strong, McCormick on Evidence

§ 185, at 647–48 (5th ed. 1999)).

       Applying these principles here, we do not conclude the district court

exceeded its broad discretion by excluding evidence of the drug-related charges

Crow was facing. The district court could have reasonably concluded this evidence

had relatively low probative value. No evidence suggested that Crow expected—

or could reasonably expect—leniency as to his drug charges in return for truthfully

testifying against Decanini-Hernandez. Nor is this a situation in which an accused

could hope to reduce their own exposure by falsely implicating another. The topic
                                          22


of Crow’s testimony—whether Decanini-Hernandez used a rifle—was simply not

relevant to whether Crow unlawfully possessed drugs or paraphernalia.

         Conversely, the district court could have reasonably understood that

injecting drug charges into this gun trial would not have been a cost-free

proposition. As the State points out, the jury might well have placed “[u]ndue

emphasis on Crow’s misdeeds.” And undue emphasis on Crow’s misdeeds—his

drug use, his criminality—could have distorted the jury’s evaluation of Crow’s

credibility. It also could have distracted jurors “from what they were actually there

to determine”—Decanini-Hernandez’s “guilt or innocence” as to an unrelated gun

crime.

         All things considered, we believe admission or exclusion of the drug

evidence was a “judgment call” for the trial judge to make in light of her first-hand,

“boots on the ground” understanding of the trial as a whole. See id. We cannot

say Decanini-Hernandez carried his burden of showing that exclusion was an

abuse of that discretion.

         Moreover, even if the district court had erred in excluding the evidence, we

believe any error would have been harmless. “[E]rror in an evidentiary ruling that

is harmless may not be a basis for relief on appeal.” State v. Parker, 747 N.W.2d
196, 209 (Iowa 2008). Where, as here, “a nonconstitutional error is claimed . . .

the test is whether the rights of the objecting party have been ‘injuriously affected

by the error’ or whether the party has ‘suffered a miscarriage of justice.’” Id.

(citation omitted). And “we consider a variety of circumstances in determining the

existence of harmless error, including the existence of overwhelming evidence of

guilt.” Id. at 210.
                                       23


      Here, the evidence of guilt was overwhelming. The only disputed issue was

whether Decanini-Hernandez shot—or even just held—the rifle.           Decanini-

Hernandez admitted to two officers that he had shot the rifle. Decanini-Hernandez

also showed officers where he had shot the rifle. The jury heard both officers

testify to Decanini-Hernandez’s admissions.     And no evidence meaningfully

undermined the officers’ testimony. So we conclude the evidence that Decanini-

Hernandez shot—or at least held—the rifle was overwhelming even without Crow’s

eye-witness account.

V. Conclusion

      Because we find no reversible error, we affirm.

      AFFIRMED.